Case 1:21-cv-02467-AT Document 28 Filed 09/01/21 Page 1 of1

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ciuegangtaeshacicamas FILED
SOUTHERN DISTRICT OF NEW YORK DOC#
ROMEO IXCOY PEREZ and ROMEO DATE FILED: _ 9/1/2021 __

 

SONTAY, individually and on behalf of
others similarly situated,

Plaintiffs,
-against- 21 Civ. 2467 (AT)
MECHANICAL SERVICE CORP. OF NEW ORDER

YORK (D/B/A MECHANICAL SERVICE
CORP. OF NEW YORK), RALPH DEROSE,
and DOMENICK DEROSE,

Defendants.
ANALISA TORRES, District Judge:

 

 

On July 16, 2021, the Court directed Plaintiffs to move for a default judgment by August 16,
2021, in accordance with Attachment A to the Court’s Individual Practices in Civil Cases, if
Defendants had not appeared by that date. ECF No. 18. On August 19, 2021, Plaintiffs filed an
affirmation from their attorney, Michael Faillace, in support of the certificate of default entered by the
Clerk of Court. ECF No. 23. This does not comply with the Court’s Individual Practices, which
require the moving party to file a proposed order to show cause for default judgment, an affidavit or
declaration signed by a party with personal knowledge which sets forth a statement of proposed
damages, an affidavit or declaration in support of the order, and supporting documentation.
Individual Practices in Civil Cases, Attach. A § 1.

Accordingly, by September 8, 2021, Plaintiffs shall resubmit their materials for default
judgment in accordance with Attachment A to the Court’s Individual Practices in Civil Cases.

SO ORDERED.

Dated: September 1, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
